15‐3429 (L) 
      Fountain v. Karim 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                       August Term, 2015 
 4                                   (Argued:  June 6, 2016                     Decided:  September 23, 2016) 
 5                                                                   Docket Nos. 15‐3429, 15‐3529 

 6                                                                                                    
 7                                                                       CORY R. FOUNTAIN, 
 8                                                                       Plaintiff‐Appellant, 

 9                                                                                v. 

10                                                     ANWAR M. KARIM, 
11                                   Defendant‐Cross Claimant‐Consolidated Plaintiff‐Appellee, 

12                                                                                v. 

13    UNITED STATES OF AMERICA, Consolidated Cross Defendant‐Appellee, UNITED STATES 
14       DEPARTMENT OF AGRICULTURE, Cross Defendant‐Appellee, TOM VILSACK, as 
15         Secretary of U.S. Department of Agriculture, Consolidated Defendant.* 
16                                                                                                    
17    Before:                      SACK and LYNCH, Circuit Judges, and MURTHA, District Judge.** 

18                  A federal government employee borrowed a government‐owned motor 

19    vehicle at the end of his workday without first obtaining explicit permission to 

20    do so.  While driving it to the hotel in which he resided while on assignment to 

21    an office some distance from his home, he was involved in a traffic accident that 
                                                                  
         The Clerk of Court is respectfully directed to amend the official caption in this case to 
          *

      conform with the caption above. 
       ** Hon. J. Garvan Murtha, of the United States District Court for the District of 

      Vermont, sitting by designation. 
                                                                              15‐3429; 15‐3529 
                                                                             Fountain v. Karim 
                                                                                               
 1    seriously injured the plaintiff.  The plaintiff then brought suit for damages 

 2    against the employee and the government under the Federal Tort Claims Act, 28 

 3    U.S.C. §§ 1346(b), 2671‐80, and New York law.  The district court dismissed all 

 4    claims against the government for lack of subject matter jurisdiction under 

 5    Federal Rule of Civil Procedure 12(b)(1), and declined to exercise supplemental 

 6    jurisdiction over the remaining state‐law claims against the employee, after 

 7    finding that the employee was not acting within the scope of his employment at 

 8    the time of the accident.  We conclude that although such a finding would 

 9    warrant dismissal in an action under the Act, dismissal was premature here in 

10    light of an unresolved factual dispute over whether the employee used the 

11    vehicle with implied permission.  We therefore vacate and remand for further 

12    proceedings. 

13          VACATED and REMANDED.  

14                                           ROBERT BRUSCHINI, Martin, Harding & 
15                                           Mazzotti, LLP, Albany, NY, for Plaintiff‐
16                                           Appellant. 
17                                           JAMES T. TOWNE, JR. (Susan F. Bartkowski & 
18                                           Christopher W. Rust, on the briefs), Towne, 
19                                           Ryan & Partners, P.C., Albany, NY, for 
20                                           Defendant‐Cross Claimant‐Consolidated 
21                                           Plaintiff‐Appellee. 
22                                           KAREN FOLSTER LESPERANCE, Assistant 
23                                           United States Attorney, of Counsel, for 
                                               2 
       
                                                                              15‐3429; 15‐3529 
                                                                             Fountain v. Karim 
                                                                                               
 1                                           Richard S. Hartunian, United States 
 2                                           Attorney for the Northern District of New 
 3                                           York, Albany, NY, for Consolidated Cross 
 4                                           Defendant‐Appellee, Cross Defendant‐Appellee, 
 5                                           and Consolidated Defendant. 
 6    SACK, Circuit Judge: 

 7           At all relevant times, Anwar M. Karim was a conservationist with the 

 8    United States Department of Agriculture (ʺUSDAʺ).  One night in August 2010, 

 9    he decided to drive a government vehicle from the office to which he had been 

10    temporarily assigned back to the local hotel at which he was staying and where 

11    he planned to park the vehicle overnight ahead of a business trip the following 

12    morning.  He submitted a request for permission to his superior to do so, but left 

13    in the vehicle before he obtained a response.  He apparently expected to receive 

14    retroactive approval of his request the following day.  While en route to his hotel, 

15    though, his vehicle collided with that of the plaintiff, Cory R. Fountain, causing 

16    Fountain serious bodily injuries.  Karim has admitted that his negligence caused 

17    the accident.   

18           Fountain brought suit against Karim and his employer, the government,  

19    and the U.S. Secretary of Agriculture, asserting claims under the Federal Tort 

20    Claims Act (ʺFTCAʺ), 28 U.S.C. §§ 1346(b), 2671‐80; New Yorkʹs permissive‐use 

21    statute, N.Y. Veh. & Traf. Law § 388 (ʺVTL § 388ʺ); and New Yorkʹs common law 

                                               3 
       
                                                                                    15‐3429; 15‐3529 
                                                                                   Fountain v. Karim 
                                                                                                     
 1    of negligence.  The district court dismissed all claims against the government for 

 2    lack of subject matter jurisdiction, and declined to exercise supplemental 

 3    jurisdiction over the remaining state‐law claims against Karim, after finding that 

 4    he was not acting within the scope of his employment at the time of the accident.  

 5    We conclude that, although such a finding properly made would warrant 

 6    dismissal in an FTCA action, dismissal in this case was premature in light of an 

 7    unresolved factual dispute over whether Karim used the vehicle with his 

 8    employerʹs implied permission.  Accordingly, we vacate the district courtʹs 

 9    decision and remand for an evidentiary hearing and further proceedings. 

10                                                                   BACKGROUND 

11                  Karimʹs permanent USDA duty station is in Rochester, New York, the city 

12    in which he lives with his family.  In August 2010, Karim was assigned to a 

13    temporary detail at the USDA office in Walton, New York.  Because Walton is 

14    about 175 miles and several hours away by car from Karimʹs home in Rochester,1 

15    the USDA provided Karim with housing at a Holiday Inn in nearby Oneonta, 



                                                                  
           Where not otherwise attributed, distances and geographic locations noted in this 
          1

      opinion were calculated using Google Maps, https://www.google.com/maps (last 
      visited Sept. 7, 2016).  They are employed for the purpose of providing some geographic 
      orientation for the reader.  We do not, of course, treat them as findings of fact. 

                                                                         4 
       
                                                                                    15‐3429; 15‐3529 
                                                                                   Fountain v. Karim 
                                                                                                     
 1    New York.   His practice was to reside at the hotel from Monday through Friday, 
                               2



 2    returning to Rochester for the weekend.   

 3                  Karimʹs life while assigned to the Walton detail thus required a substantial 

 4    amount of driving—between Rochester and Walton, between the Oneonta 

 5    Holiday Inn and the Walton USDA office, and between the Walton USDA office 

 6    and other USDA offices or locations in the field.  While commuting between the 

 7    Rochester and Walton areas and between the Holiday Inn and the Walton office, 

 8    Karim was generally expected to drive—and usually did drive—his privately 

 9    owned automobile.  During working hours, however, the USDA gave Karim 

10    access to a government‐owned 2009 Ford Explorer.  This pattern of vehicle use 

11    followed the general policy and practice at the USDA at the time.   

12                  This is not to say, however, that Karim was forbidden from ever using the 

13    government‐owned vehicle outside of normal working hours.  Pursuant to an 

14    official USDA policy, he was permitted to take the vehicle home overnight so 

15    long as he first obtained his supervisorʹs signature on Form AD‐728, which is 

16    titled ʺRequest and Authorization For Home to Work Transportation.ʺ  And in a 

17    departure from that policy, Karimʹs supervisor in Rochester, Bruce Hopkins, had 

                                                                  
          2     Oneonta is some twenty‐five miles north of Walton by road. 

                                                                     5 
       
                                                                              15‐3429; 15‐3529 
                                                                             Fountain v. Karim 
                                                                                               
 1    previously permitted him on several occasions to use a government‐owned 

 2    vehicle overnight without first obtaining a signature on Form AD‐728.  Karim 

 3    claims that this happened at least five times over the course of two or three years; 

 4    that he received retroactive written approval from Hopkins in each instance; and 

 5    that he sometimes, but not always, obtained prior oral approval from Hopkins to 

 6    borrow a vehicle.  Hopkins, for his part, asserts that he would approve Karimʹs 

 7    overnight use of the vehicle without a final signed Form AD‐728 only if Karim 

 8    obtained his prior oral approval.  Three other USDA employees in positions 

 9    similar to Karimʹs who were also supervised by Hopkins stated during internal 

10    USDA interviews that they knew they were supposed to obtain written 

11    authorization before using a government‐owned vehicle, and that in no case 

12    could they or did they actually use a government‐owned vehicle without first 

13    obtaining at least oral authorization.  There is no evidence in the record, 

14    however, that Karim or any other USDA employee was ever denied a request to 

15    take a government‐owned vehicle overnight. 

16          Karim was scheduled to make a trip to the USDA field office in Highland, 

17    New York, which is about 100 miles to the southeast of Walton, on Wednesday, 

18    September 1, 2010.  At the end of the workday on Tuesday, August 31, 2010, the 



                                                6 
       
                                                                              15‐3429; 15‐3529 
                                                                             Fountain v. Karim 
                                                                                               
 1    day before his scheduled trip, Karim decided to take the government‐owned 

 2    vehicle back to the Holiday Inn.  At 5:57 p.m., he sent a Form AD‐728, requesting 

 3    permission to take the vehicle.  His supervisor in the Walton office, Ashton 

 4    Boozer, had not responded to the request by the time Karim left in the 

 5    government‐owned vehicle about three minutes later.  Karim then collided 

 6    (negligently, he conceded) with Fountainʹs vehicle while en route to the Holiday 

 7    Inn.  According to Karim, shortly after the accident, he called Boozer, who told 

 8    Karim that he had received the Form AD‐728 before he left the office but had not 

 9    yet printed or signed it.  Boozer denies that the phone call occurred.   

10          And then came the paperwork.  Following the accident, Boozer completed 

11    a Form SF‐91 ʺMotor Vehicle Accident Reportʺ on which he stated that Karim 

12    was not authorized to take the government‐owned vehicle overnight, was not 

13    acting within the scope of his duties as an employee when the accident occurred, 

14    and would not have been given permission to take the government‐owned 

15    vehicle because his request was ʺnot advantageousʺ to the government.  See Joint 

16    Appendix (ʺJ.A.ʺ) 508‐11.  Karim, on the other hand, submitted Optional Form 

17    26, ʺData Bearing Upon Scope of Employment of Motor Vehicle Operator,ʺ on 

18    which he checked a box indicating that he had been given written permission to 



                                                7 
       
                                                                                  15‐3429; 15‐3529 
                                                                                 Fountain v. Karim 
                                                                                                   
 1    take the government‐owned vehicle, and wrote, ʺsubmitted request AD‐728 prior 

 2    to leaving office via email.ʺ  J.A. 37, 512.  Boozer signed this form and verified 

 3    that the information contained in it was true and correct to the best of his 

 4    knowledge and belief.  Id.  In later deposition testimony and in a written 

 5    declaration, however, he stated that he had overlooked that the ʺwrittenʺ box 

 6    was checked in the authorization section, and that he had not intended to certify 

 7    that Karim had authorization to take the government‐owned vehicle overnight.   

 8                  Fountain brought suit against Karim and the government in the United 

 9    States District Court for the Northern District of New York, asserting claims 

10    under the FTCA and New York law, specifically VTL § 388 and the common law 

11    of negligence.  Karim, in turn, asked the government to defend and indemnify 

12    him.  Following an internal accident investigation, the government denied his 

13    request.  Karim then cross‐claimed in the lead case and filed a separate 

14    indemnification action against the government and Thomas Vilsack as Secretary 

15    of the USDA.3  The district court consolidated the two actions for purposes of 

16    dispositive motion practice.   

                                                                  
         The FTCA provides that upon certification by the Attorney General that an employee 
          3

      was acting within the scope of his office or employment when he committed the 
      allegedly negligent act, the United States shall be substituted as the defendant in place 
       
                                                                     8 
       
                                                                                                                                                                       15‐3429; 15‐3529 
                                                                                                                                                                      Fountain v. Karim 
                                                                                                                                                                                                     
 1                  After completion of discovery, the government moved for summary 

 2    judgment or dismissal of Fountainʹs complaint4 on the ground that Karim was 

 3    acting outside the scope of his employment at the time of the accident.  Karim 

 4    moved for a declaratory judgment ordering the United States to defend and 

 5    indemnify him, and Fountain cross‐moved for summary judgment in both 

 6    actions.   

 7                  The district court (Norman A. Mordue, Judge) concluded that Karim was 

 8    not acting within the scope of his employment at the time of the accident on the 

 9    ground that the USDA could not have exercised control over Karim because it 

10    had not granted him explicit permission to use the government‐owned vehicle 

11    overnight.  The court therefore dismissed all claims against the government and 

12    Secretary Vilsack in Fountainʹs tort action for lack of subject‐matter jurisdiction 


                                                                                                                                                                                                      
      of the employee, and the FTCA shall be the exclusive remedy for any action or claim 
      arising out of the negligent act.  28 U.S.C. § 2679(b)(1), (d)(1).  If the Attorney General 
      refuses to certify that the employee was acting within the scope of his employment, the 
      employee may at any time before trial petition a federal district court for a certification 
      that he was acting within the scope of his employment, 28 U.S.C. § 2679(d)(3), as Karim 
      did in this case. 
        4 The governmentʹs notice of motion states that it sought a ʺ[s]ummary [j]udgment 

      [d]ismissing [c]omplaint,ʺ J.A. 640, and the governmentʹs memorandum of law in 
      support of its motion states that it sought a ʺsummary judgment, pursuant to Fed. R. 
      Civ. P. 56, on the ground that Karim was acting outside the scope of employment at the 
      time of the accident,ʺ 13‐cv‐255 N.D.N.Y. Dkt. No. 75‐1 at 2. 

                                                                                                    9 
       
                                                                                     15‐3429; 15‐3529 
                                                                                    Fountain v. Karim 
                                                                                                       
 1    under Federal Rule of Civil Procedure 12(b)(1).   The court then dismissed 
                                                                           5



 2    Karimʹs indemnification action for lack of subject‐matter jurisdiction,6 denied 

 3    Karimʹs motion for a declaratory judgment in both actions, denied Fountainʹs 

 4    motion for partial summary judgment in both actions,7 and declined to exercise 

 5    supplemental jurisdiction over Fountainʹs state‐law claims against Karim, 

 6    dismissing them without prejudice.   

 7                  Fountain and Karim now challenge the district courtʹs dismissal on two 

 8    grounds.  First, they contend that the courtʹs finding regarding the scope of 

 9    employment was premature because it overlooked a genuine dispute of material 

10    fact as to whether Karim used the vehicle with his employerʹs permission.  

11    Second, Fountain and Karim argue that the court erroneously treated as 

12    dispositive its finding that Karim operated the vehicle outside the scope of his 
                                                                  
          Although the government moved for summary judgment dismissing the complaint 
          5

      in Karimʹs indemnification action, not Fountainʹs tort action, a district court can dismiss 
      an action for lack of subject‐matter jurisdiction under Rule 12(b)(1) sua sponte.  See Fed. 
      R. Civ. P. 12(h)(3); Digitel, Inc. v. MCI Worldcom, Inc., 239 F.3d 187, 190 (2d Cir. 2001). 
        6 The district court also purported to dismiss the indemnification action ʺin its entirety 

      on the merits.ʺ  Special Appendix (ʺS.A.ʺ) 22‐23.  However, the district court had 
      already dismissed the action ʺfor lack of subject‐matter jurisdiction,ʺ S.A. 22, which 
      would seem to have precluded the district court from effecting a merits dismissal. 
        7 Although Fountain filed a cross‐motion for partial summary judgment in both 

      actions, S.A. 3, the district courtʹs opinion explicitly denied only the cross‐motion in 
      Fountainʹs tort action, see S.A. 23.  Nevertheless, the judgment states that Fountainʹs 
      cross‐motion was denied without differentiating between the two actions, S.A. 24, 
      which makes clear that it was in fact denied in both actions. 

                                                                     10 
       
                                                                                15‐3429; 15‐3529 
                                                                               Fountain v. Karim 
                                                                                                 
 1    employment.  In their view, the government might nonetheless be held liable for 

 2    Karimʹs negligent driving under the FTCA and VTL § 388.   

 3                                       DISCUSSION 

 4          I.  Standard of Review 

 5          On appeal from a judgment dismissing an FTCA suit for lack of subject‐

 6    matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), we review the  

 7    district courtʹs factual findings for clear error and legal conclusions de novo.  

 8    Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).  ʺA plaintiff asserting 

 9    subject matter jurisdiction has the burden of proving by a preponderance of the 

10    evidence that it exists.ʺ  Id.  ʺIn resolving a motion to dismiss under Rule 12(b)(1), 

11    the district court must take all uncontroverted facts in the complaint (or petition) 

12    as true, and draw all reasonable inferences in favor of the party asserting 

13    jurisdiction.ʺ  Tandon v. Captainʹs Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 

14    (2d Cir. 2014).  ʺ[T]he court may resolve the disputed jurisdictional fact issues by 

15    referring to evidence outside of the pleadings, such as affidavits, and if 

16    necessary, hold an evidentiary hearing.ʺ  Zappia Middle E. Constr. Co. v. Emirate of 

17    Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000). 




                                                11 
       
                                                                                15‐3429; 15‐3529 
                                                                               Fountain v. Karim 
                                                                                                 
 1           We review legal determinations in declaratory judgment actions de novo.  

 2    Garanti Finansal Kiralama A.S. v. Aqua Marine & Trading Inc., 697 F.3d 59, 63‐64 & 

 3    n.5 (2d Cir. 2012).  ʺWe review a district courtʹs decision to decline supplemental 

 4    jurisdiction over pendent state law claims for abuse of discretion.ʺ  WWBITV, Inc. 

 5    v. Vill. of Rouses Point, 589 F.3d 46, 49 (2d Cir. 2009). 

 6           II.  Analysis 

 7           It seems clear from the record in the district court that, on the date of the 

 8    accident, no official or other person at the USDA gave Karim explicit 

 9    permission—either in writing or orally—to borrow the government‐owned Ford 

10    Explorer.  But the fact that Karim lacked explicit permission does not end the  

11    inquiry; if it did, the government could escape liability for its employeesʹ torts by 

12    failing to complete necessary paperwork or by miscommunicating messages to 

13    its employees.  We must therefore inquire as to whether Karim had implied 

14    permission. 

15           The material in the record does not establish as a matter of law whether 

16    Karim had such permission.  Supporting Karimʹs side of the argument, there is 

17    (1) the evidence of his past practice at the Rochester duty station of taking a 

18    government‐owned vehicle overnight and receiving retroactive approval from 



                                                  12 
       
                                                                              15‐3429; 15‐3529 
                                                                             Fountain v. Karim 
                                                                                               
 1    his supervisor there.  Karim argues that he followed this practice on the night of 

 2    the accident.  And there is (2) the signature of Boozer, his Walton‐office 

 3    supervisor, on Karimʹs Optional Form 26, which could be interpreted as an 

 4    endorsement of Karimʹs claim on that form that he had authorization to use the 

 5    vehicle because he submitted a Form AD‐728 prior to leaving the office.   

 6          Supporting the governmentʹs side of the argument, there is (1) the 

 7    governmentʹs written policy requiring prior written approval before taking a 

 8    government‐owned vehicle overnight; (2) a statement by Hopkins, the Rochester‐

 9    office supervisor, and statements from other USDA employees that, at a 

10    minimum, prior oral approval from a supervisor was required before a 

11    government‐owned vehicle could be taken overnight; and (3) Boozerʹs Form SF‐

12    91, on which he wrote that Karim lacked authorization to take the government‐

13    owned vehicle overnight and would not have been given permission if Karim 

14    had asked ahead of time. 

15          This dispute over the absence or presence of implicit permission bears 

16    directly on the scope‐of‐employment analysis.  The FTCA waives the 

17    governmentʹs sovereign immunity in actions for money damages arising out of 

18    injury, loss of property, personal injury or death caused by the ʺnegligent or 



                                               13 
       
                                                                                 15‐3429; 15‐3529 
                                                                                Fountain v. Karim 
                                                                                                  
 1    wrongfulʺ act or omission of a government employee ʺwhile acting within the 

 2    scope of his office or employment, under circumstances where the United States, 

 3    if a private person, would be liable to the claimant in accordance with the law of 

 4    the place where the act or omission occurred.ʺ  28 U.S.C. § 1346(b)(1).  We 

 5    interpret the FTCAʹs ʺscope of employmentʺ requirement in accordance with the 

 6    respondeat superior law of the jurisdiction where the tort occurred, see Hamm v. 

 7    United States, 483 F.3d 135, 138 (2d Cir. 2007)—here, New York.  Under New 

 8    York law, an employee acts within the scope of his employment when (1) ʺʹthe 

 9    employer is, or could be, exercising some control, directly or indirectly, over the 

10    employee’s activities,ʹʺ and (2) ʺʹ[the employee] is doing something in 

11    furtherance of the duties he owes to his employer.ʹʺ  Id. (quoting Lundberg v. 

12    State, 25 N.Y.2d 467, 470, 255 N.E.2d 177, 179, 306 N.Y.S.2d 947, 950 (1969)).  

13    Whether Karim had implied permission to take the government‐owned vehicle 

14    on the night of the accident could influence the outcome of either or both prongs 

15    of the scope‐of‐employment test.8 



                                                                  
         This is not to say that implied permission is by itself necessary or sufficient to 
          8

      support a finding that Karim acted within the scope of his employment when he drove 
      to the Holiday Inn.  Nonetheless, the district court must resolve this question because 
      the presence or absence of implied permission is a significant factor in determining 
       
                                                                     14 
       
                                                                                                                                                                       15‐3429; 15‐3529 
                                                                                                                                                                      Fountain v. Karim 
                                                                                                                                                                                                     
 1                  A.  Control 


 2                  First, the absence or presence of implied permission could shed light on 

 3    whether Karimʹs employer exercised control over his use of the vehicle.  Without 

 4    such permission, Karim would not have been acting within the scope of his 

 5    employment at the time of the accident.  Under New York law, it is ʺclearʺ that, 

 6    ʺas a general rule, an employee driving to and from work is not acting in the 

 7    scope of his employment, because although such activity is work motivated, the 

 8    element of control is lacking.ʺ  Id. (brackets and internal quotation marks 

 9    omitted) (citing Lundberg, 25 N.Y.2d at 471, 255 N.E.2d at 179, 306 N.Y.S.2d at 

10    950). 

11                  Hamm and Lundberg are the leading judicial authority for us in this regard.  

12    Each involved a government employee who caused an automobile accident 

13    while driving from his residence to a place of work, and in each case, the court 

14    concluded that the government employee in question was acting outside the 

15    scope of his employment at the time of the accident.  In Hamm, we explained that 




                                                                                                                                                                                                      
      whether Karim acted under government control and in furtherance of his duties to the 
      government. 

                                                                                                  15 
       
                                                                                 15‐3429; 15‐3529 
                                                                                Fountain v. Karim 
                                                                                                  
 1    a military employee was acting outside the scope of his employment when he 

 2    caused a car accident because 


 3          [t]he  military  [employer]  did  not  require  [the  employee]  to  drive 
 4          between  these  locations;  he  had  voluntarily  chosen  to  drive.    Nor 
 5          did the military instruct [the employee] on the route to take between 
 6          [his  home]  and  [the  destination]  or  implicitly  direct  the  route  by 
 7          providing him with a limited amount of time to make the journey. 

 8    Id. (internal quotation marks and citation omitted).  The employeeʹs drive to the 

 9    destination was therefore ʺnot based on the militaryʹs requirements or orders,ʺ 

10    but rather ʺdone purely on his own time in order to commute to his place of 

11    employment.ʺ  Id.  Similarly, in Lundberg, the New York Court of Appeals held 

12    that a New York State employee was not acting within the scope of his 

13    employment when he caused an automobile accident while driving to a work site 

14    eighty miles from his home at the beginning of his work week:  At the time of the 

15    accident, he was commuting to work and thus was ʺengaged in an independent 

16    personal activity over which the State had no control.ʺ  25 N.Y.2d at 471, 255 

17    N.E.2d at 179, 306 N.Y.S.2d at 951. 

18          In each case, though, there was no question but that the employee was 

19    driving his own car from his home to a designated workplace in a manner not 

20    controlled by his employer, and the case was decided on the essentially 


                                                16 
       
                                                                                   15‐3429; 15‐3529 
                                                                                  Fountain v. Karim 
                                                                                                    
 1    undisputed lack of such control.  Here, by contrast, the element of control is very 

 2    much in dispute.  To be sure, no evidence reflects that the time Karim spent 

 3    driving from Walton to the Holiday Inn was considered to be on the clock or 

 4    otherwise reimbursable; indeed, the evidence in the record is to the contrary 

 5    inasmuch as Karim was neither paid nor reimbursed on a per mile basis for time 

 6    spent commuting to work from his hotel and back.  J.A. 164‐65, 388, 839‐41.  But 

 7    unlike the employees in Hamm and Lundberg, Karim was not driving his own 

 8    vehicle at the time of the accident; he was driving one owned by the government.  

 9    And it appears that the government imposes restrictions on employees who 

10    drive its vehicles.  In the AD‐728 form that Karim submitted to his supervisor 

11    Boozer prior to driving the government‐owned vehicle on the night of the 

12    accident, for example, Karim certified: 


13          I will not use this vehicle at any time for my personal convenience or 
14          permit  others  to  do  so.    When  parked  at  or  near  residence,  vehicle 
15          will  be  kept  locked  and  every  precaution  taken  to  guard  it  against 
16          damage or theft, etc.  I understand that use of this vehicle for other 
17          than official purposes makes me subject to suspension without pay 
18          for  a  period  of  not  less  than  one  month  or  to  removal  summarily 
19          from office . . . . 




                                                 17 
       
                                                                                15‐3429; 15‐3529 
                                                                               Fountain v. Karim 
                                                                                                 
 1    J.A. 394.  If Karim operated the vehicle with implied permission, he may have 

 2    done so subject to those or similar restrictions, which could in turn demonstrate a 

 3    measure of control by his employer. 

 4          Moreover, unlike the employees in Hamm and Lundberg, who were each 

 5    simply driving from his home to his place of work, Karim was at least in one 

 6    sense driving from one place of work (the Walton office) to another (the 

 7    Highland office), with a stop in between (the Oneonta Holiday Inn).  That Karim 

 8    was at least arguably driving from one place of work to another could add 

 9    support to a contention that the drive was controlled to a significant extent by his 

10    employer, the government.  Indeed, in Lundberg, the New York Court of Appeals 

11    recognized an exception to the general rule that an employee is considered to be 

12    outside the scope of employment while commuting: 

13          [A]n employee who uses his car in furtherance of his work is acting 
14          in  the  scope  of  his  employment  while  driving  home  from  his  last 
15          business appointment, since such a person is working, and is under 
16          his  employerʹs  control,  from  the  time  he  leaves  the  house  in  the 
17          morning until he returns at night. 

18    25 N.Y.2d at 471, 255 N.E.2d at 179, 306 N.Y.S.2d at 950 (citations omitted).  This 

19    exception was applied in the pre‐Lundberg case of a traveling insurance salesman 

20    and premium collector who caused a vehicle accident while traveling to his 


                                                18 
       
                                                                                15‐3429; 15‐3529 
                                                                               Fountain v. Karim 
                                                                                                 
 1    companyʹs office for a meeting at the end of his workday, Cooke v. Drigant, 289 

 2    N.Y. 313, 317, 45 N.E.2d 815, 817 (1942), and in the pre‐Lundberg case of a motor 

 3    repairman who was returning home in his own vehicle following a day of repair 

 4    appointments but was still on call at the time he caused the accident in question, 

 5    see Shauntz v. Schwegler Bros., 259 A.D. 446, 447‐50, 20 N.Y.S.2d 198, 198‐201 (4th 

 6    Depʹt 1940) (collecting cases).  Karim used a vehicle in furtherance of his work in 

 7    order to, among other things, visit other USDA offices and to make field visits.  If 

 8    Karim had implied permission to use the government‐owned vehicle for the 

 9    purpose of facilitating his trip to the Highland office, then like the employees in 

10    Cooke and Shauntz, his trip from the Walton office to his hotel could be said to be 

11    work‐related, and not solely a personal commute.   

12          In order to decide whether Karimʹs employer exerted control over his use 

13    of the vehicle, the district court thus must first resolve the factual dispute 

14    concerning the implied permission issue. 


15          B.  In Furtherance of Duties Owed 


16          If the ʺcontrolʺ issue were decided against the government, the district 

17    court would then be required to address the second prong of the scope‐of‐

18    employment test under New York law: whether Karim was acting ʺin 


                                                 19 
       
                                                                               15‐3429; 15‐3529 
                                                                              Fountain v. Karim 
                                                                                                
 1    furtherance ofʺ the duties he owed to the government, as his employer, at the 

 2    time of the accident.  That question cannot be resolved on the facts in the record 

 3    before us.  Accordingly, the district court should not have dismissed these 

 4    actions for lack of subject‐matter jurisdiction under Rule 12(b)(1) without first 

 5    holding an evidentiary hearing. 

 6          Karim and Fountain both argue (it being in the interest of both, of course, 

 7    that the government bear the liability for Fountainʹs injuries) that Karimʹs taking 

 8    of the government‐owned vehicle on the date of the accident was in furtherance 

 9    of his duties to the USDA because he was scheduled to travel to the Highland 

10    USDA office the following morning, and he drove the vehicle to the hotel to 

11    facilitate that trip.  In response, the government argues that Karim drove the 

12    vehicle back to the hotel not for any business reason, but in order to take a 

13    milder, less steep, and less winding route to the Highland office the next day.  

14    According to the government, Karimʹs use of the government‐owned vehicle was 

15    purely for his personal convenience, and could not have been advantageous to 

16    the government, because it ʺwould have resulted in the [government‐owned 

17    vehicle] being stored offsite unnecessarily . . . and driven 97.2 miles more than if 

18    Karim had simply picked [the vehicle] up at the Walton office on his way to 



                                               20 
       
                                                                                        15‐3429; 15‐3529 
                                                                                       Fountain v. Karim 
                                                                                                         
 1    Highland that morning.ʺ  Appelleeʹs Br. 21.  Thus, in the governmentʹs view, the 

 2    issue boils down to a simple question of geography:  Was Karimʹs planned route 

 3    shorter and therefore less costly than the route he would have taken if he had to 

 4    pick up the government‐owned vehicle the following morning?9 

 5                  But the question whether Karim was acting ʺin furtherance of the duties he 

 6    owes to his employerʺ is more fact‐intensive than the government suggests.  The 

 7    New York Court of Appeals has explained that ʺamong the factors to be weighed 

 8    areʺ: 


 9                  the  time,  place  and  occasion  for  the  act;  the  history  of  the 
10                  relationship  between  employer  and  employee  as  spelled  out  in 
11                  actual  practice;  whether  the  act  is  one  commonly  done  by  such  an 
12                  employee;  the  extent  of  departure  from  normal  methods  of 
13                  performance; and whether the specific act was one that the employer 
14                  could reasonably have anticipated. 

15    Riviello v. Waldron, 47 N.Y.2d 297, 303, 391 N.E.2d 1278, 418 N.Y.S.2d 300 (1979) 

16    (citation omitted).  The question whether an employee was acting ʺin furtherance 

17    ofʺ the employerʹs interests may therefore turn on any number of factors, not a 

                                                                  
          Our perusal of a map of the area suggests that a direct route between Oneonta, in or 
          9

      near where Karimʹs hotel was located, and the USDA office in Highland, where Karim 
      had his first appointment on the following day, did not pass through Walton and that a 
      stop in Walton to change vehicles would therefore have added unnecessary time to 
      Karimʹs trip.  Whether that is so (and if so, whether that matters) is of course something 
      to be decided by the district court in the first instance.  

                                                                     21 
       
                                                                                       15‐3429; 15‐3529 
                                                                                      Fountain v. Karim 
                                                                                                        
 1    single consideration such as geography or fuel savings.  And we can see several 

 2    potential bases for a conclusion that, by taking the government‐owned vehicle 

 3    overnight, Karim was acting in furtherance of his duties to the USDA.  For 

 4    instance, taking the vehicle may have allowed Karim to maximize his time at the 

 5    Highland office the following day.10  Or, Karimʹs route may have in fact been 

 6    safer and posed less of a risk of an accident involving the vehicle.  Thus, on the 

 7    facts of this case, if Karim had implied permission to take the government‐owned 

 8    vehicle on the date of the accident, this might in turn imply that his taking of the 

 9    vehicle was to the USDAʹs benefit, and thus in furtherance of his duties to the 

10    USDA. 

11                  Thus, if Karimʹs fateful drive is found as a matter of fact to have fulfilled 

12    the first prong of the scope of employment test—the government was or could 

13    have been ʺexercising some control, directly or indirectly, over [Karimʹs] 

14    activities,ʺ Hamm, 483 F.3d at 138 (quoting Lundberg, 25 N.Y.2d at 470, 255 N.E.2d 

15    at 179, 306 N.Y.S.2d at 950)—then there is a reasonable possibility that he could 
                                                                  
          This accords with one of the grounds for home‐to‐work transportation listed on 
          10

      Form AD‐728:  ʺCompelling operation considerations make the provision of home‐to‐
      work transportation essential to the conduct of official business or would substantially 
      increase the agencyʹs efficiency or economy.ʺ  See J.A. 394.   Indeed, the Form AD‐728 
      that Karim submitted reflects that Karim checked a box indicating that this ground was 
      a proposed basis for receiving official permission to take the vehicle overnight.  See id. 

                                                                     22 
       
                                                                                  15‐3429; 15‐3529 
                                                                                 Fountain v. Karim 
                                                                                                   
 1    also succeed on the second prong by demonstrating that he was ʺdoing 

 2    something in furtherance of the duties he owe[d] to his employer,ʺ id.  We do not 

 3    see how the district court, on the record before it, could have conclusively 

 4    decided whether either of these prongs was or was not satisfied so as to justify 

 5    dismissing this action as it did. 

 6          In sum, we conclude that in light of the genuine dispute among the parties, 

 7    the district court should not have dismissed these cases for lack of subject‐matter 

 8    jurisdiction without first conducting an evidentiary hearing on whether Karim 

 9    had implied permission to take the government‐owned vehicle.  We therefore 

10    vacate the district courtʹs decision as to Fountainʹs FTCA claim and Karimʹs 

11    declaratory‐judgment action against the government.  Having revived the federal 

12    claims, at least for now, we also reinstate Fountainʹs state‐law claims, as to which 

13    the district court declined to exercise supplemental jurisdiction because all 

14    federal claims had been dismissed.  See Rogoz v. City of Hartford, 796 F.3d 236, 251 

15    (2d Cir. 2015); Velez v. Levy, 401 F.3d 75, 102 (2d Cir. 2005).  At a later stage of the 

16    proceedings, it may, of course,  become appropriate for the district court to 

17    determine that there are sufficient grounds to decline to exercise supplemental 

18    jurisdiction over the reinstated state‐law claims.  



                                                 23 
       
                                                                               15‐3429; 15‐3529 
                                                                              Fountain v. Karim 
                                                                                                 
1          Having concluded that the district courtʹs decision must be vacated in its 

2    entirety, we leave it to the district court to address in the first instance Fountainʹs 

3    and Karimʹs arguments concerning VTL § 388, which it did not address in its 

4    prior decision.   


5                                       CONCLUSION 


6          For the foregoing reasons, we VACATE the district courtʹs judgment 

7    dismissing this action for lack of subject‐matter jurisdiction, reinstate all claims, 

8    and REMAND for further proceedings. 




                                               24